DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 83 – 85 and 90 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 83 recites “the second seal segment extends away from the first seal segment in a direction toward one of the inlet and outlet flow ends”. Claim 82, however, requires “a second seal segment positioned closer to the media pack inlet end than the first segment”. It is unclear how the second seal segment can extend away from the first seal segment in a direction toward the outlet flow end, as allowed in claim 83, while still being closer to the media pack inlet end than the first segment, as required in claim 82. Claims 84, 85, and 90 depend from claim 83 and are also rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 82 – 85, 87, and 102 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2014/0251895 to Wagner (hereinafter referred to as Wagner).
	In regard to claim 82, as best shown in figure 2, Wagner discloses an air filter cartridge (18) having a media pack (36). The media pack (36) is shown to have an outer perimeter and includes media having opposite inlet and outlet ends. A seal arrangement (46) can be considered to include a tapered lip seal circumscribing the media pack outer perimeter. The majority of the seal (46) can be considered to form a first seal segment. The positioning contour (44) can be considered to form a second seal segment positioned closer to the media pack inlet end than the first segment. 
	In regard to claim 83, similarly, the second seal segment (44) can be considered to extend away from the first seal segment in a direction toward the inlet flow end. 
	In regard to claim 84, as discussed in paragraph [0052] of Wagner, the seal arrangement can include a plurality of alternating radially directed first seal segment and second seal segments. 
	In regard to claim 85, as shown in figure 2, the second seal segment (44) can be considered to include a transition segment disposed at an oblique angle to the first seal segment. 
	In regard to claim 87, as discussed in paragraph [0021], the seal arrangement can be injection molded onto the media pack. 
	In regard to claim 102, as shown in figures 1 and 5, Wagner discloses an air cleaner (10) with a housing (12) including a sidewall defining an interior cavity. The air filter cartridge (18), as discussed above, is received into the interior cavity such that the seal arrangement (46) forms a seal against the sidewall. 

Claims 82 – 84, 91, and 92 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 2018/0318745 to Nichols et al. (hereinafter referred to as Nichols).
	In regard to claim 82, as shown in figure 1, Nichols discloses an air filter cartridge (10) having a media pack (12). As shown in figure 1, the media pack (12) has a media pack outer perimeter and include media having opposite inlet and outlet flow ends. A seal arrangement (14) circumscribes the media pack outer perimeter and can be considered to include a tapered lip seal as broadly recited in the claim. The seal (14) has a wavy shape. The troughs of the wavy shape can be considered to form a first seal segment, and the peaks of the waves can be considered to form a second seal segment positioned closer to the media pack inlet end than the first segment. 
	In regard to claim 83, similarly, the second seal segment (14) can be considered to extend away from the first seal segment in a direction toward the inlet flow end. 
	In regard to claim 84, the wavy shape of the seal (14) includes a plurality of alternating radially directed first seal segments and second seal segments. 
	In regard to claim 91, as discussed in paragraph [0004], the filter media can be fluted, which inherently includes a plurality of flutes extending between the inlet flow face and the outlet flow face, with the media pack being closed to passage of unfiltered air therethrough. 
	In regard to claim 92, as shown in figure 1, both the seal arrangement (14) and media pack (12) can have a round cross-sectional shape. 

Claims 93 – 97 and 100 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 7,351,270 to Engelland et al. (hereinafter referred to as Engelland).
	In regard to claim 93, as best shown in figure 6, Engelland discloses an air filter cartridge (30) having a media pack (31). The filter cartridge (30) is capable of being used for installation within an interior cavity of an air cleaner housing. The med pack (31) has an outer perimeter and includes media having opposite first and second ends. The seal (46) and seal support (50) together form a seal arrangement disposed about the media pack (31) outer perimeter. At least one of the projections (68, 69, 120, 121) can be considered to form a first member of a projection-receiver arrangement extending from the media pack outer perimeter. The first member can be considered to be circumferentially aligned with at least a portion of the seal arrangement (46, 50) and is capable of engaging with a second member of the projection-receiver arrangement associated with an air cleaner housing. 
	In regard to claim 94, as shown in figure 6, the first member (68, 69, 120, or 121) defines a projection extending radially in a direction away from the media pack outer perimeter. 
	In regard to claim 95, the sheath (40) forms a protective shell surrounding the media pack. The first member (68, 69, 120, or 121) can be considered to be formed integrally with the protective shell. 
	In regard to claim 96, the filter cartridge (30) of Engelland includes all of the required structure and is considered to be capable of being aligned for insertion into an air cleaner hosing interior cavity in a number of orientations equal to the number of first members. 
	In regard to claim 97, the first member (68, 69, 120, or 121) can be considered to be located between the seal arrangement and the media pack first end, as no specific end is required to be the first end. 
	In regard to claim 100, as shown in figure 6, Engelland discloses an air cleaner with a housing (10) that receives the filter cartridge (30). The housing defines an interior cavity. The slider construction (90) can be considered to form the second member of the projection-receiver arrangement. When in the housing the first member (68 or 69) of the projection-receiver arrangement is received by the second member (90). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 90 is rejected under 35 U.S.C. 103 as being unpatentable over Nichols.
	Nichols is discussed above in section 7. Nichols shows a wavy seal having four undulations, as discussed in paragraph [0027], but states that the number of undulations can be varied. A wave seal with three undulations inherently would have three radially directed first segments separated by three deviation seal segments such that the seal arrangement has three orders of rotational symmetry. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose or optimize the seal arrangement in Nichols to have three radially directed first segments separated by three deviation seal segments such that the seal arrangement has three orders of rotational symmetry given such a seal best fits with the size of the media pack used.

Claim 86 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner in view of US Patent Application Publication No. 2016/0040633 to Schmid et al. (hereinafter referred to as Schmid).
	Wagner is discussed above in section 6. As discussed in paragraph [0021], the seal arrangement in Wagner can be injection molded and can be made from an elastic plastic material. Wagner, however, does not specifically disclose the seal arrangement being formed from a thermoplastic elastomer material. Schmid discloses a similar seal arrangement (10) that extends around a filter media pack, as shown in figure 1. As discussed in the abstract and paragraphs [0006] and [0018], the seal (10) can be injection molded and formed from a thermoplastic elastomer. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to Wagner to include a seal formed from a thermoplastic elastomer as suggested by Schmid as this is a known elastic material in the art for forming a seal on a filter cartridge. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 82 – 102 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 17 of U.S. Patent No. 10,835,852. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 17 of the ‘852 patent disclose all of the features in claims 82 – 102 of the present application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Clemente whose telephone number is (571)272-1476. The examiner can normally be reached M-F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773